          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 1 of 27




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     Frederick J. Klorczyk III (State Bar No. 320783)
 3   1990 North California Boulevard, Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
             ykrivoshey@bursor.com
 6           fklorczyk@bursor.com
 7   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9112
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11   Attorneys for Plaintiff
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15
     GARY FREEDLINE, individually and on behalf         Case No.
16   of all others similarly situated,
17                                  Plaintiff,          CLASS ACTION COMPLAINT
18          v.
                                                        JURY TRIAL DEMANDED
19   O ORGANICS LLC, and LUCERNE FOODS,
     INC.,
20
                                    Defendants.
21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 2 of 27




 1        Plaintiff Gary Freedline (“Plaintiff”) brings this action on behalf of himself and all others

 2   similarly situated against Defendants O Organics LLC (“O Organics”) and Defendant Lucerne

 3   Foods, Inc. (“Lucerne”) (collectively, “Defendants”). Plaintiff makes the following allegations

 4   pursuant to the investigation of his counsel and based upon information and belief, except as to the

 5   allegations specifically pertaining to himself, which are based on personal knowledge.

 6                                            INTRODUCTION

 7          1.      O Organics and Lucerne have passed off their entire line of O Organics Kombucha1

 8   beverages as non-alcoholic, when, in fact, the beverages contain more than three to five times the

 9   alcohol allowed for non-alcoholic beverages. The alcoholic beverages are sold to unsuspecting

10   children, pregnant women, persons suffering with alcohol dependence issues, and a host of other

11   people for whom alcohol consumption may pose a grave and immediate safety risk.

12          2.      Further, O Organics and Lucerne greatly understate the sugar content of O Organics

13   Kombucha beverages on the products’ labels, making the beverages appear healthier than they

14   really are. The undeclared sugar content of O Organics Kombucha beverages contributes to the

15   continued fermentation of the beverages after bottling. As discussed herein, such continued

16   fermentation in part causes O Organics Kombucha beverages to cross the .5 percent alcohol by

17   volume threshold set for non-alcoholic beverages.

18          3.      Plaintiff purchased numerous bottles of O Organics Kombucha based on

19   Defendants’ misleading and false advertising and labeling of the products.

20          4.      Plaintiff seeks relief in this action individually, and on behalf of all purchasers of O

21   Organic Kombucha beverages, for Defendants’ violations of the California Consumer Legal

22   Remedies Act (“CLRA”), Civil Code §§ 1750, et seq., Unfair Competition Law (“UCL”), Bus. &

23   Prof. Code §§ 17200, et seq., False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et

24
     1
       O Organics Kombucha refers to every flavor of Defendants’ O Organics’ branded kombucha
25   beverages sold nationwide, as described herein, including, but not limited to, O Organics
     Kombucha: Raspberry Black Currant, Pomegranate Hibiscus Lime, Cranberry Peach, Guava,
26   Mango Mint, Ginger Lemon, Ginger. The various flavors of O Organics Kombucha are
     substantially identical other than their flavor profile, as each flavor is above the 0.5 percent alcohol
27   by volume threshold and understates the amount of sugar in the beverages. None of the flavors has
     the requisite government warning required for alcoholic beverages.
28

     CLASS ACTION COMPLAINT                                                                                 1
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 3 of 27




 1   seq., for breach of express and implied warranties, negligent misrepresentation, fraud, and unjust

 2   enrichment.

 3                                                 PARTIES

 4          5.      Plaintiff Gary Freedline is a citizen of California, residing in Rancho Mission Viejo.

 5   Within the past two years, Mr. Freedline purchased O Organics Kombucha beverages from

 6   Albertsons stores within California. Mr. Freedline purchased, at a minimum, the O Organics

 7   Kombucha: Pomegranate Hibiscus Lime and Mango Mint flavors. Mr. Freedline purchased the

 8   products with the belief and on the basis that the products were non-alcoholic. The labels of the O

 9   Organics Kombucha beverages he purchased did not bear a government warning concerning the

10   consumption of alcoholic beverages, nor any other clear or conspicuous warning regarding the

11   beverages’ high alcohol content. Mr. Freedline did not have to show any identification of his age

12   in order to purchase the O Organics Kombucha products at Albertsons. The O Organics

13   Kombucha beverages were displayed in a section separate from other alcoholic beverages (e.g.,

14   beer) at the Albertsons location at which he made his purchases. Mr. Freedline would not have

15   purchased the products at the time had he known that they contained significant levels of alcohol

16   and were considered alcoholic beverages. Further, Mr. Freedline would have paid significantly

17   less for the products had he known that the products mischaracterized the level of sugar and

18   alcohol in the bottles. Should Mr. Freedline encounter any O Organics Kombucha beverages in the

19   future, he could not rely on the truthfulness of the labels’ statements characterizing the level of

20   sugar and alcohol (or the absence of alcohol) in the beverages, absent corrective advertising.

21   Further, should Mr. Freedline encounter any O Organics Kombucha beverages in the future, he

22   could not rely on the statement on the back of the labels that the products “CONTAINS LESS

23   THAN 0.5% ALCOHOL BY VOLUME.” However, Mr. Freedline would still be willing to

24   purchase the current formulations of O Organics Kombucha so long as Defendants engage in

25   corrective advertising.

26        6.        Defendant O Organics LLC is a Delaware corporation located and headquartered at

27   5918 Stoneridge Mall Road, Pleasanton, California. O Organics is a wholly owned subsidiary of

28
     CLASS ACTION COMPLAINT                                                                                2
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 4 of 27




 1   Defendant Lucerne Foods, Inc. O Organics brews and bottles its O Organics Kombucha beverages

 2   in California. O Organics manufactures, advertises, sells, and markets O Organics Kombucha

 3   beverages as alleged herein nationwide, including in California.

 4         7.        Defendant Lucerne Foods, Inc. is a Delaware corporation located and headquartered

 5   at 5918 Stoneridge Mall Road, Pleasanton, California, the same location as Defendant O Organics.

 6   Defendant is the parent corporation of Defendant O Organics, a wholly-owned subsidiary.

 7   Defendant acts as the distributor for O Organics Kombucha beverages manufactured by Defendant

 8   O Organics nationwide, including in California.

 9         8.        There exists, and at all times herein existed, a unity of ownership between

10   Defendants Lucerne and O Organics and their agents such that any individuality or separateness

11   between them has ceased and each of them is the alter ego of the others. Lucerne communicates

12   with O Organics concerning virtually all aspects of the O Organics Kombucha products it

13   distributes within the United States, including for products distributed in California. At all relevant

14   times, O Organics acted as an authorized agent, representative, servant, employee and/or alter ego

15   of Lucerne while performing activities including but not limited to advertising, labeling,

16   manufacturing, and testing of O Organics Kombucha products in the United States, including

17   substantial activities that occurred within this jurisdiction.

18         9.        O Organics and Lucerne’s misleading marketing, advertising, labeling, and product

19   information concerning the level of sugar and alcohol in their Kombucha beverages were

20   conceived, reviewed, approved, and otherwise controlled from O Organics’ and Lucerne’s joint

21   California headquarters. O Organics’ and Lucerne’s misleading marketing concerning the sugar

22   and alcohol content of their Kombucha beverages was coordinated at, emanated from, and was

23   developed at O Organics’ and Lucerne’s joint California headquarters. All critical decisions

24   regarding the misleading alcohol and sugar marketing and labeling of O Organics Kombucha were

25   made by Lucerne and O Organics in California.

26

27

28
     CLASS ACTION COMPLAINT                                                                                3
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 5 of 27




 1                                     JURISDICTION AND VENUE

 2          10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

 3   because this case is a class action where the aggregate claims of all members of the proposed class

 4   are in excess of $5,000,000, exclusive of interest and costs, and Plaintiff, as well as most members

 5   of the proposed nationwide class, are citizens of states different from the states of Defendants.

 6   Defendants have sold hundreds of thousands, if not millions, of bottles of O Organics Kombucha

 7   beverages.

 8          11.     This Court has general jurisdiction over Defendants because they are both

 9   headquartered in California. Further, the Court has general jurisdiction over all Defendants

10   because they conduct substantial business within California such that Defendants have significant,

11   continuous, and pervasive contacts with the State of California.

12          12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the challenged

13   mislabeling, misbranding, and marketing practices have been disseminated and committed in this

14   District and because Defendants are headquartered in this District.

15                         FACTS COMMON TO ALL CAUSES OF ACTION

16          13.     The name “kombucha” comes from the common name for what is essentially a

17   fermented tea drink. Kombucha, including O Organics Kombucha, is made of tea that ferments for

18   up to a month while a “blob” of bacteria known as “scoby” (for symbiotic colony of bacteria and

19   yeast) floats on top. The scoby then “eats” the sugar, acids, and caffeine in the tea, creating a

20   cocktail of live microorganisms. Basic chemistry explains that the scoby converts the sugar into

21   carbon dioxide and alcohol.

22          14.     Having only launched around 2014 or 2015, O Organics Kombucha is now sold

23   nationwide in Safeway and Albertson’s family of retail stores. However, O Organics Kombucha’s

24   rise is built on a poorly kept industry secret – kombucha made the “real way,” without

25   pasteurization, predictably becomes highly alcoholic. While pasteurized versions of kombucha

26   products are non-alcoholic, as the pasteurization kills the yeast in the kombucha, raw

27   (unpasteurized) versions of kombucha become alcoholic over time as the living yeast in the

28
     CLASS ACTION COMPLAINT                                                                                4
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 6 of 27




 1   beverage converts sugars into alcohol. Such natural conversion of sugar to alcohol in

 2   unpasteurized kombucha beverages can result in alcohol levels as high as 4 percent alcohol by

 3   volume (and even higher), roughly the same alcohol content as regular beer. O Organics

 4   Kombucha is no different – it contains more than three to five times the limit of permitted alcohol

 5   by volume content.

 6          15.     In 2010, major retailers throughout the country, including big retailers like Whole

 7   Foods, were forced to immediately stop selling kombucha beverages because it was discovered that

 8   the beverages contained alcohol levels as high as 2.5 percent by volume, roughly five times the

 9   legal limit for non-alcoholic beverages. The discoveries sparked Federal Drug Administration

10   (“FDA”) and Alcohol and Tobacco Tax and Trade Bureau (“TTB”) investigations concerning the

11   alcohol content of various kombucha products.

12          16.     Several other manufacturers of kombucha beverages, such as Honest Tea, owned

13   and operated by the Coca-Cola Company, were unable to reformulate their kombucha beverages to

14   ensure that the products never crossed the 0.5 alcohol by volume threshold at retail or

15   consumption. “Despite reformulating its kombucha drinks in August 2010, Honest Tea found that

16   the level of alcohol in Honest Kombucha – when left at room temperature – increased beyond 0.5

17   percent. Citing the difficulty in maintaining legal alcohol levels, Honest Tea discontinued the line

18   in December 2010.”2

19          17.     Since that time, seeking to capitalize on the consumer craze and desire surrounding

20   kombucha beverages, kombucha manufacturers have found many creative ways to ensure that their

21   kombucha beverages did not cross the 0.5 percent alcohol by volume standard, such as through

22   pasteurization. Others have chosen to continue making “raw” and unpasteurized kombucha but

23   include the federally mandated warning for alcoholic beverages. Defendants have apparently

24   chosen a third path. Continue brewing raw, unpasteurized kombucha without disclosing that the

25   kombucha is an alcoholic beverage.

26
     2
      Ray Latif, Kombucha Class Action Suits Settled with GT’s, Honest Tea, BevNet.com, Nov. 8,
27   2011. Available at http://www.bevnet.com/news/2011/kombucha-class-action-suits-settled-with-
     gts-honest-tea (last accessed March 5, 2018).
28
     CLASS ACTION COMPLAINT                                                                                 5
            Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 7 of 27




 1            18.    Indeed, Defendants’ false and misleading advertising of O Organics Kombucha is

 2   not limited to omitting critical information regarding the amount of alcohol on the beverages’

 3   labels. On the back of the labels of O Organics Kombucha, the labels falsely state that O Organics

 4   Kombucha “CONTAINS LESS THAN 0.5% ALCOHOL BY VOLUME.”

 5   TTB Accredited Lab Results Show that O Organics Kombucha has Greater than 0.5 Percent
                         Alcohol by Volume and Contains Excess Sugar
 6
              19.    Within the past year, Brewing & Distilling Analytical Services, LLC, an
 7
     independent, TTB certified laboratory, conducted tests on multiple bottles of O Organics
 8
     Kombucha beverages concerning the beverage’s alcohol content. To test for alcohol content,
 9
     BDAS utilized scientifically valid, TTB approved methodology for testing kombucha beverages.
10
     Each test showed that every bottle of the products contained a level of alcohol by volume greater
11
     than 0.5 percent. None of the products passed their stated expiration date at the time of testing.
12
     The smallest percentage of alcohol by volume detected among all the O Organics Kombucha
13
     products tested by BDAS was 1.63 percent alcohol by volume, and the highest was 2.63 percent
14
     alcohol by volume. Not a single product tested was below the federally mandated 0.5 percent
15
     alcohol by volume limit.
16
              20.    BDAS also separately tested the sugar content of O Organics Kombucha beverages.
17
     BDAS’s test results showed that O Organics Kombucha beverages contain more than 40 percent
18
     more sugar than declared on the beverages’ labels.
19

20   Every O Organics Kombucha Bottle Violates a Host of Federal and State Law Regulating the
                               Labeling of Alcoholic Beverages
21            21.    Prior to a recent update, the TTB’s website stated that “TTB’s initial testing of
22   kombucha in the marketplace reveals that many of these products contain at least 0.5 percent
23   alcohol by volume. These products are alcohol beverages and are consequently subject to
24   regulation.”3 The TTB stated that its “primary concern is to ensure that consumers are not misled
25   about the nature of alcohol beverage products that might be marketed as non-alcoholic beverages.
26   It is important that consumers are adequately informed about the nature of these products.”
27
     3
         https://web.archive.org/web/20150818084444/http://www.ttb.gov/faqs/kombucha-faqs.shtml
28
     CLASS ACTION COMPLAINT                                                                               6
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 8 of 27




 1          22.     The TTB’s current website shows that the concern over alcohol in kombucha

 2   beverages persists. “Some kombucha products contain 0.5% or more alcohol by volume. These

 3   products are alcohol beverages ... It is important to note that regardless of the alcohol content of the

 4   finished beverage, when kombucha reaches 0.5% alcohol or more by volume at any time during the

 5   production process, it must be produced on a TTB-qualified premises and is subject to TTB

 6   regulation. Thus, for example, a producer of a kombucha-style beer that reaches an alcohol content

 7   of 1.2% alcohol by volume during production must qualify as a brewer and comply with TTB

 8   regulations in 27 CFR part 25, even if the finished product is a non-alcoholic beverage (containing

 9   less than 0.5% alcohol by volume).”4

10          23.     According to the TTB, “[e]ven though a kombucha beverage may have less than

11   0.5% alcohol by volume at the time of bottling, fermentation may continue in the bottle after it

12   leaves the production facility, depending on how the kombucha beverage is made and stored. As a

13   result, the alcohol content may increase to 0.5% or more alcohol by volume. Such a product is an

14   alcohol beverage, which is subject to the laws and regulations governing the production, taxation,

15   labeling, marketing, and distribution of alcohol beverages.”5

16          24.     The TTB makes clear that distributors and manufacturers (such as Defendants)

17   cannot escape liability for failing to include the required alcohol warning statement even if the

18   beverages become alcoholic after they are sold downstream to retailers or consumers that fail to

19   refrigerate the beverages. “Refrigeration of the product is not an adequate method of ensuring that

20   the alcohol content will not increase while in the original container after removal because, among

21   other things, you cannot control whether the product will be refrigerated after removal.”6

22          25.     In the Frequently Asked Questions portions of its website, the TTB explains in a

23   series of questions and answers the various labeling requirements kombucha beverages must meet

24   if they have more than 0.5 percent alcohol by volume. One of the questions is “Are kombucha

25   containers required to bear a health warning statement?” The TTB answers, “Yes, if the kombucha

26
     4
       https://www.ttb.gov/kombucha/kombucha-general.shtml#responsibilities
27   5
       Id.
     6
       Id.
28
     CLASS ACTION COMPLAINT                                                                                7
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 9 of 27




 1   beverage contains 0.5 percent or more alcohol by volume. The container of any alcohol beverage

 2   sold or distributed in the United States with an alcohol content of 0.5 percent or more must bear the

 3   health warning statement required by the Alcoholic Beverage Labeling Act of 1988,” citing 27

 4   C.F.R. § 16. In turn, 27 C.F.R. § 16.10 defines “Alcoholic beverage” as “any beverage in liquid

 5   form which contains not less than one-half of one percent (.5%) of alcohol by volume and is

 6   intended for human consumption.” 27 C.F.R. § 16.20 goes on to state that “no person shall bottle

 7   for sale or distribution in the United States any alcoholic beverage unless the container of such

 8   beverage bears the health warning statement required by § 16.21.”

 9          26.     27 C.F.R. § 16.21 states that “[t]here shall be stated on the brand label or separate

10   front label, or on a back or side label, separate and apart from all other information, the following

11   statement: GOVERNMENT WARNING: (1) According to the Surgeon General, women should

12   not drink alcoholic beverages during pregnancy because of the risk of birth defects. (2)

13   Consumption of alcoholic beverages impairs your ability to drive a car or operate machinery, and

14   may cause health problems.” The labels of O Organics Kombucha do not bear this warning.

15          27.      Within the past year, the TTB’s website has also stated that certain “beers,”

16   including kombucha products, “that [are] made without both malted barley and hops .... must ...

17   comply with FDA labeling requirements. Such products are still subject to the marking

18   requirements of the IRC and the health warning statement requirements of ABLA.”7 The FDA

19   clarifies that such alcoholic beverages are subject to the nutrition labeling requirements set out at

20   21 C.F.R. 101.9, and the general requirements of 21 C.F.R. 101.3 and 21 C.F.R. 101.4.8 Because

21   O Organics Kombucha is “made without both malted barley and hops,” O Organics Kombucha is

22   also subject to the general nutrition labeling requirements set out by the FDA. Accordingly, the

23   labels of O Organics Kombucha are subject to the “false and misleading” standard of 21 U.S.C. §

24   343(a)(1) and the corresponding state law counterparts that track the federal standards. See, e.g.,

25   7
       https://web.archive.org/web/20180726103232/https://www.ttb.gov/kombucha/kombucha-
     general.shtml (last accessed April 1, 2019).
26   8
       U.S. Food and Drug Administration, Guidance for Industry: Labeling of Certain Beers Subject to
     the Labeling Jurisdiction of the Food and Drug Administration, December 2014. Available at
27   http://www.fda.gov/Food/GuidanceRegulation/GuidanceDocumentsRegulatoryInformation/Labelin
     gNutrition/ucm166239.htm#ref4 (last accessed April 1, 2019).
28
     CLASS ACTION COMPLAINT                                                                                  8
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 10 of 27




 1   Cal. Health & Safety Code § 110100 (“All food labeling regulations and any amendments to those

 2   regulations adopted pursuant to the federal act … shall be the food labeling regulations of this

 3   state.”); 1 N.Y.C.R.R. § 259.1 (same). Because O Organics Kombucha contains alcohol above 0.5

 4   percent by volume, it is misbranded under the FDA’s labeling requirements, and the corresponding

 5   state law counterparts that track the federal standards.

 6          28.     Defendants’ sale and marketing of O Organics Kombucha as a non-alcoholic

 7   beverage also violates a host of State consumer health and safety regulations. For example,

 8   California Health & Safety Code Section 25249.2 provides that “[n]o person in the course of doing

 9   business shall knowingly and intentionally expose any individual to a chemical known to the state

10   to cause cancer or reproductive toxicity without first giving clear and reasonable warning to such

11   individual, except as provided in Section 25249.10.” The method of warning should be a warning

12   that appears on the product’s label. See 27 Cal. Code of Reg. § 25603(c). Pursuant to Proposition

13   65, the Safe Drinking Water and Toxic Enforcement Act (“Proposition 65”), California recognizes

14   “Ethyl alcohol in alcoholic beverages” as a chemical known to cause reproductive toxicity. 27 Cal.

15   Code of Reg. § 27001(c). “Alcoholic beverage” includes “every liquid or solid containing alcohol,

16   spirits, wine, or beer, and which contains one-half of one percent or more of alcohol by volume and

17   which is fit for beverage purposes either alone or when diluted, mixed, or combined with other

18   substances.” Consumer Cause, Inc. v. Arkopharma, Inc. (2003) 106 Cal. App. 4th 824, 829 (citing

19   Cal. Bus. & Prof. Code § 23004). Because O Organics Kombucha in fact contains “one-half of one

20   percent or more of alcohol by volume,” but the labels do not bear the appropriate warning, the

21   products violate Proposition 65. A warning statement identical to the one prescribed by 27 C.F.R.

22   § 16.21 would suffice to comply with the law and to notify consumers.

23          29.     While Plaintiff does not know whether O Organics Kombucha is below 0.5 alcohol

24   by volume at the moment it leaves Defendants’ distribution center, what is clear is that the

25   beverages are significantly above the 0.5 threshold at the time of sale and consumption. Under

26   federal law, Defendants cannot turn a blind eye to what happens to O Organics Kombucha products

27   after they leave Defendants’ facilities, and, considering that continued fermentation and high

28
     CLASS ACTION COMPLAINT                                                                               9
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 11 of 27




 1   alcohol content is an industry-wide problem, Plaintiff alleges on information and belief that

 2   Defendants knowingly and willfully distribute O Organics Kombucha in violation of Federal and

 3   State laws that require such beverages to contain the government warning, as set out above.

 4           30.     Defendants’ sale and marketing of O Organics Kombucha as non-alcoholic, low

 5   sugar beverages is highly misleading to a reasonable consumer, including Plaintiff. Because O

 6   Organics Kombucha does not include any warnings concerning the significant presence of alcohol,

 7   consumers, including Plaintiff, are led to believe that the products are safe to consume when

 8   driving a car, operating machinery, and taking with potentially a deadly cocktail of incompatible

 9   medications.

10           31.     Defendants made, and continue to make, unlawful and misleading claims on the

11   labels of O Organics Kombucha that are prohibited by identical federal and state laws, and which

12   render these products misbranded. Under federal and state law, O Organics Kombucha cannot

13   legally be manufactured, distributed, held, or sold.

14                            CLASS REPRESENTATION ALLEGATIONS

15           32.     Plaintiff brings this action as a class action under Federal Rule of Civil Procedure 23

16   on behalf of a Class consisting of all persons in the United States who purchased O Organics

17   Kombucha beverages.

18           33.     Plaintiff also seek to represent a subclass defined as all members of the Class who

19   purchased O Organics Kombucha in California (the “California Subclass”).

20           34.     Plaintiff reserves the right to amend or modify the Class definition with greater

21   specificity or further division into subclasses or limitation to particular issues as discovery and the

22   orders of this Court warrant.

23           35.     Excluded from the Class are the Defendants, the officers and directors of the

24   Defendants at all relevant times, members of their immediate families and their legal

25   representatives, heirs, successors or assigns and any entity in which Defendants have or had a

26   controlling interest.

27

28
     CLASS ACTION COMPLAINT                                                                                10
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 12 of 27




 1          36.     Also excluded from the Class are persons or entities that purchased O Organics

 2   Kombucha for purposes of resale.

 3          37.     Plaintiff is a member of the Class and California Subclass he seeks to represent.

 4          38.     Defendants sell hundreds of thousands, if not millions, of bottles of O Organics

 5   Kombucha. O Organics Kombucha are available in major supermarkets nationwide, including in

 6   California. Accordingly, members of the Class are so numerous that their individual joinder herein

 7   is impracticable. The precise number of Class members and their identities are unknown to

 8   Plaintiff at this time but may be determined through discovery. Class members may be notified of

 9   the pendency of this action by mail and/or publication through the distribution records of

10   Defendants, third party retailers, and vendors.

11          39.     Common questions of law and fact exist as to all Class members and predominate

12   over questions affecting only individual Class members. Common legal and factual questions

13   include, but are not limited to whether O Organics Kombucha is misbranded, and whether the

14   labeling, marketing and promotion of O Organics Kombucha is false and misleading.

15          40.     The claims of the named Plaintiff are typical of the claims of the Class in that the

16   named Plaintiff was exposed to and relied on Defendants’ false, misleading and misbranded labels,

17   purchased O Organics Kombucha, and suffered losses as a result of those purchases.

18          41.     Plaintiff is an adequate representative of the Class because Plaintiff’s interests do

19   not conflict with the interests of the Class members Plaintiff seek to represent, Plaintiff has retained

20   competent counsel experienced in prosecuting class actions, and Plaintiff intends to prosecute this

21   action vigorously. The interests of Class members will be fairly and adequately protected by

22   Plaintiff and his counsel.

23          42.     The class mechanism is superior to other available means for the fair and efficient

24   adjudication of the claims of the Class members. Each individual Class member may lack the

25   resources to undergo the burden and expense of individual prosecution of the complex and

26   extensive litigation necessary to establish Defendants’ liability. Individualized litigation increases

27   the delay and expense to all parties and multiplies the burden on the judicial system presented by

28
     CLASS ACTION COMPLAINT                                                                                 11
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 13 of 27




 1   the complex legal and factual issues of this case. Individualized litigation also presents a potential

 2   for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

 3   management difficulties and provides the benefits of single adjudication, economy of scale, and

 4   comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment

 5   of the liability issues will ensure that all claims and claimants are before this Court for consistent

 6   adjudication of the liability issues.

 7                                                 COUNT I

 8                       Violation of California’s Consumers Legal Remedies Act,

 9                                   California Civil Code §§ 1750, et seq.

10                                           (Injunctive Relief Only)

11           43.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

12   paragraphs of this complaint.

13           44.     Plaintiff brings this claim individually and on behalf of members of the proposed

14   Class against Defendants. Plaintiff also brings this claim individually and on behalf of members of

15   the proposed California Subclass against Defendants.

16           45.     Plaintiff and Class members are consumers who purchased O Organics Kombucha

17   for personal, family or household purposes. Plaintiff and the Class are “consumers” as that term is

18   defined by the CLRA in Cal. Civ. Code § 1761(d).

19           46.     Plaintiff and the Class members are not experts with the independent knowledge of

20   the nature, level, or amount of alcohol and sugar found in O Organics Kombucha or kombucha

21   beverages generally. Plaintiff and the Class members are not experts with the independent

22   knowledge of the fermentation process or alcohol level of O Organics Kombucha or kombucha

23   beverages generally. Plaintiff and the Class acted reasonably when they purchased O Organics

24   Kombucha based on their belief that Defendants’ representations were true and lawful.

25           47.     The O Organics Kombucha that Plaintiff and Class members purchased from

26   Defendants were “goods” within the meaning of Cal. Civ. Code § 1761(a).

27

28
     CLASS ACTION COMPLAINT                                                                                   12
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 14 of 27




 1          48.     Defendants’ actions, representations, and conduct have violated, and continue to

 2   violate the CLRA, because they extend to transactions that intended to result, or which have

 3   resulted in, the sale of goods to consumers.

 4          49.     Defendants’ representation that O Organics Kombucha “CONTAINS LESS THAN

 5   0.5% ALCOHOL BY VOLUME” and the absence of the government warning concerning

 6   alcoholic beverages on the labels of O Organics Kombucha make such advertising false and

 7   misleading to a reasonable consumer, including Plaintiff, because O Organics Kombucha in fact

 8   contains above 0.5 percent alcohol by volume, making the product an alcoholic beverage that must

 9   bear the appropriate warning under state and federal law. Further, the lack of appropriate warning

10   on the labels of O Organics Kombucha, in addition to the fact that the beverage is sold to persons

11   under 21 years of age and without identification, is a serious health hazard to consumers because,

12   inter alia, such beverages are purchased by minors and because uninformed consumers purchase

13   the products before driving a vehicle, operating machinery, and during pregnancy. The lack of

14   appropriate warning and disclaimers is further a health hazard because the beverages are

15   unwittingly consumed by persons struggling with alcohol addiction and those that cannot consume

16   alcohol for medical reasons. Without the appropriate warning and notice that the beverage is

17   alcoholic, O Organics Kombucha is an unreasonably dangerous product that is unfit for sale.

18          50.     Further, Defendants’ understatement of the amount of sugar in O Organics

19   Kombucha make such advertising false and misleading to a reasonable consumer, including

20   Plaintiff. The excess amount of sugar in the beverages also makes O Organics Kombucha less

21   healthy than advertised.

22          51.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), prohibits

23   “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,

24   benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,

25   affiliation, or connection which he or she does not have.” By engaging in the conduct set forth

26   herein, Defendants violated and continue to violate Section 1770(a)(5) of the CLRA, because

27   Defendants’ conduct constitutes unfair methods of competition and unfair or fraudulent acts or

28
     CLASS ACTION COMPLAINT                                                                             13
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 15 of 27




 1   practices, in that Defendants misrepresent the particular characteristics, benefits and quantities of

 2   the goods.

 3           52.    Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or services are of a

 4   particular standard, quality, or grade, or that goods are of a particular style or model, if they are of

 5   another. By engaging in the conduct set forth herein, Defendants violated and continue to violate

 6   Section 1770(a)(7) of the CLRA, because Defendants’ conduct constitutes unfair methods of

 7   competition and unfair or fraudulent acts or practices, in that Defendants misrepresent the

 8   particular standard, quality or grade of the goods.

 9           53.    Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or services with

10   intent not to sell them as advertised.” By engaging in the conduct set forth herein, Defendants

11   violated and continue to violate Section 1770(a)(9), because Defendants’ conduct constitutes unfair

12   methods of competition and unfair or fraudulent acts or practices, in that Defendants advertise

13   goods with the intent not to sell the goods as advertised.

14           54.    Plaintiff and the Class suffered injuries caused by Defendants because (a) they

15   would not have purchased O Organics Kombucha absent Defendants’ representations and omission

16   of a warning concerning the product’s alcohol content; (b) they would not have purchased O

17   Organics Kombucha on the same terms absent Defendants’ representations and omissions; (c) they

18   paid a price premium for O Organics Kombucha due to Defendants’ misrepresentations and

19   omissions; and (d) O Organics Kombucha did not have the characteristics, benefits, or quantities as

20   promised.

21           55.    Under California Civil Code § 1780(a), Plaintiff and members of the Class seek

22   injunctive and equitable relief for Defendants’ violations of the CLRA. Plaintiff has mailed an

23   appropriate demand letter consistent with California Civil Code § 1782(a). If Defendants fail to

24   take corrective action within 30 days of receipt of the demand letter, Plaintiff will amend his

25   complaint to include a request for damages as permitted by Civil Code § 1782(d).

26           56.    Wherefore, Plaintiff seeks injunctive and equitable relief for these violations of the

27   CLRA.

28
     CLASS ACTION COMPLAINT                                                                                  14
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 16 of 27




 1                                               COUNT II

 2                          Violation of California’s Unfair Competition Law,

 3                       California Business & Professions Code §§ 17200, et seq.

 4          57.     Plaintiff hereby incorporate by reference the allegations contained in all preceding

 5   paragraphs of this complaint.

 6          58.     Plaintiff brings this claim individually and on behalf of the members of the

 7   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

 8   members of the proposed California Subclass against Defendants.

 9          59.     Defendants are subject to California’s Unfair Competition Law, Cal. Bus. & Prof.

10   Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and

11   include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or

12   misleading advertising ….”

13          60.     Defendants’ representation that O Organics Kombucha “CONTAINS LESS THAN

14   0.5% ALCOHOL BY VOLUME” and the absence of the government warning concerning

15   alcoholic beverages on the labels of O Organics Kombucha make such advertising false and

16   misleading to a reasonable consumer, including Plaintiff, because O Organics Kombucha in fact

17   contains above 0.5 percent alcohol by volume, making the product an alcoholic beverage that must

18   bear the appropriate warning under state and federal law. Further, the lack of appropriate warning

19   on the labels of O Organics Kombucha, in addition to the fact that the beverage is sold to persons

20   under 21 years of age and without identification, is a serious health hazard to consumers because,

21   inter alia, such beverages are purchased by minors and because uninformed consumers purchase

22   the products before driving a vehicle, operating machinery, and during pregnancy. The lack of

23   appropriate warning and disclaimers is further a health hazard because the beverages are

24   unwittingly consumed by persons struggling with alcohol addiction and those that cannot consume

25   alcohol for medical reasons. Without the appropriate warning and notice that the beverage is

26   alcoholic, O Organics Kombucha is an unreasonably dangerous product that is unfit for sale.

27

28
     CLASS ACTION COMPLAINT                                                                              15
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 17 of 27




 1          61.     Further, Defendants’ understatement of the amount of sugar in O Organics

 2   Kombucha make such advertising false and misleading to a reasonable consumer, including

 3   Plaintiff. The excess amount of sugar in the beverages also makes O Organics Kombucha less

 4   healthy than advertised.

 5          62.     Defendants’ business practices, described herein, violated the “unlawful” prong of

 6   the UCL by violating Section 403(r) of the FDCA [21 U.S.C. 343(r)(1)(a)], California Health &

 7   Safety Code § 110670, 27 C.F.R. § 16, California Health & Safety Code Section 25249.2, the

 8   CLRA, the FAL and other applicable law as described herein.

 9          63.     Defendants’ business practices, described herein, violated the “unfair” prong of the

10   UCL in that their conduct is substantially injurious to consumers, offends public policy, and is

11   immoral, unethical, oppressive, and unscrupulous, as the gravity of the conduct outweighs any

12   alleged benefits. Defendants’ advertising is of no benefit to consumers, and has been declared

13   misleading to consumers by the TTB and FDA. Creating consumer confusion regarding the levels

14   of alcohol and sugar is of no benefit to consumers. Defendants’ advertising of O Organics

15   Kombucha as non-alcoholic and the fact that the labels of O Organics Kombucha do not bear

16   warnings concerning the presence of significant amounts of alcohol causes the products to pose a

17   threat to public health, safety, and morality. Consumers are unwittingly purchasing and consuming

18   O Organics Kombucha products prior to driving a car or operating machinery and while pregnant

19   or under 21 years of age. Further, many consumers may have religious or moral objections to the

20   consumption of alcoholic beverages and would not buy O Organics Kombucha under any

21   circumstances, even if the presence of alcohol was disclosed. Such practices are of no benefit to

22   consumers.

23          64.     Defendants violated the fraudulent prong of the UCL by misleading Plaintiff and the

24   Class to believe that O Organics Kombucha is a non-alcoholic beverage when, in fact, it contains a

25   substantial amount of alcohol. Defendants also violated the fraudulent prong by understating the

26   amount of sugar in the beverages.

27

28
     CLASS ACTION COMPLAINT                                                                              16
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 18 of 27




 1          65.     Plaintiff and Class members are not experts about the nature, level, or amount of

 2   alcohol and sugar found in O Organics Kombucha or kombucha beverages in general. Plaintiff and

 3   the Class members are not experts with the independent knowledge of the fermentation process or

 4   alcohol level of O Organics Kombucha or kombucha beverages generally. Plaintiff and the Class

 5   acted reasonably when they purchased O Organics Kombucha based on their belief that

 6   Defendants’ representations were true and lawful.

 7          66.     Plaintiff and the Class lost money or property as a result of Defendants’ UCL

 8   violations because (a) they would not have purchased O Organics Kombucha absent Defendants’

 9   representations and omission of a warning concerning the product’s alcohol content; (b) they

10   would not have purchased O Organics Kombucha on the same terms absent Defendants’

11   representations; (c) they paid a price premium for O Organics Kombucha due to Defendants’

12   misrepresentations and omissions; and (d) O Organics Kombucha did not have the characteristics,

13   benefits, or quantities as promised.

14                                                COUNT III

15                            Violation of California’s False Advertising Law,

16                       California Business & Professions Code §§ 17500, et seq.

17          67.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

18   paragraphs of this complaint.

19          68.     Plaintiff brings this claim individually and on behalf of the members of the

20   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

21   the members of the proposed California Subclass against Defendants.

22          69.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,

23   makes it “unlawful for any person to make or disseminate or cause to be made or disseminated

24   before the public in this state, ... in any advertising device ... or in any other manner or means

25   whatever, including over the Internet, any statement, concerning ... personal property or services,

26   professional or otherwise, or performance or disposition thereof, which is untrue or misleading and

27

28
     CLASS ACTION COMPLAINT                                                                                17
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 19 of 27




 1   which is known, or which by the exercise of reasonable care should be known, to be untrue or

 2   misleading.”

 3          70.     Defendants engaged in a scheme of offering misbranded bottles of O Organics

 4   Kombucha for sale to Plaintiff and the Class members by way of product packaging, labeling, and

 5   other promotional materials. These materials misrepresented and/or omitted the true content and

 6   nature of the misbranded bottles of O Organics Kombucha. Defendants’ advertisements and

 7   inducements were made in and originated from California and come within the definition of

 8   advertising as contained in Bus. & Prof. Code § 17500, et seq. in that the product packaging,

 9   labeling, and promotional materials were intended as inducements to purchase O Organics

10   Kombucha, and are statements disseminated by Defendants to Plaintiff and Class members.

11   Defendants knew that these statements were unauthorized, inaccurate, and misleading.

12          71.     Defendants’ representation that O Organics Kombucha “CONTAINS LESS THAN

13   0.5% ALCOHOL BY VOLUME” and the absence of the government warning concerning

14   alcoholic beverages on the labels of O Organics Kombucha make such advertising false and

15   misleading to a reasonable consumer, including Plaintiff, because O Organics Kombucha in fact

16   contains above 0.5 percent alcohol by volume, making the product an alcoholic beverage that must

17   bear the appropriate warning under state and federal law. Further, the lack of appropriate warning

18   on the labels of O Organics Kombucha, in addition to the fact that the beverage is sold to persons

19   under 21 years of age and without identification, is a serious health hazard to consumers because,

20   inter alia, such beverages are purchased by minors and because uninformed consumers purchase

21   the products before driving a vehicle, operating machinery, and during pregnancy. The lack of

22   appropriate warning and disclaimers is further a health hazard because the beverages are

23   unwittingly consumed by persons struggling with alcohol addiction and those that cannot consume

24   alcohol for medical reasons. Without the appropriate warning and notice that the beverage is

25   alcoholic, O Organics Kombucha is an unreasonably dangerous product that is unfit for sale.

26          72.     Further, Defendants’ understatement of the amount of sugar in O Organics

27   Kombucha make such advertising false and misleading to a reasonable consumer, including

28
     CLASS ACTION COMPLAINT                                                                            18
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 20 of 27




 1   Plaintiff. The excess amount of sugar in the beverages also makes O Organics Kombucha less

 2   healthy than advertised.

 3          73.     Defendants violated § 17500, et seq. by misleading Plaintiff and the Class to believe

 4   that O Organics Kombucha is a non-alcoholic beverage that is low in sugar when, in fact, it

 5   contains a substantial amount of alcohol and sugar.

 6          74.     Defendants knew or should have known, through the exercise of reasonable care

 7   that O Organics Kombucha were and continue to be misbranded, and that their representations and

 8   omissions about the alcohol and sugar content of the beverages were unauthorized, inaccurate, and

 9   misleading. Defendants also knew or should have known, through the exercise of reasonable care

10   that O Organics Kombucha is an alcoholic beverage and that Defendants’ representations to the

11   contrary are not true.

12          75.     Plaintiff and the Class lost money or property as a result of Defendants’ FAL

13   violation because (a) they would not have purchased O Organics Kombucha absent Defendants’

14   representations and omission of a warning concerning the product’s alcohol content; (b) they

15   would not have purchased O Organics Kombucha on the same terms absent Defendants’

16   representations; (c) they paid a price premium for O Organics Kombucha due to Defendants’

17   misrepresentations and omissions; and (d) O Organics Kombucha did not have the characteristics,

18   benefits, or quantities as promised.

19                                               COUNT IV

20                                      Breach of Express Warranty

21          76.     Plaintiff brings this claim individually and on behalf of the members of the

22   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

23   the members of the proposed California Subclass against Defendants.

24          77.     In connection with the sale of O Organics Kombucha, Defendants issue an express

25   warranty that O Organics Kombucha contain a specified amount of grams of sugar per serving.

26   Defendants also issue an express warranty that O Organics Kombucha “CONTAINS LESS THAN

27   0.5% ALCOHOL BY VOLUME.”

28
     CLASS ACTION COMPLAINT                                                                              19
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 21 of 27




 1          78.     Defendants’ affirmation of fact and promise on O Organics Kombucha’s labels that

 2   the products contain specified number of grams of sugar per serving and that the products

 3   “CONTAINS LESS THAN 0.5% ALCOHOL BY VOLUME” became part of the basis of the

 4   bargain between Defendants and Plaintiff and Class members, thereby creating express warranties

 5   that the products would conform to Defendants’ affirmations of fact, representations, promise, and

 6   description.

 7          79.     Defendants breached their express warranty because O Organics Kombucha in fact

 8   contains substantially more (about 40 percent more) sugar than promised on the labels and because

 9   the products contain more than 0.5 percent alcohol by volume. In short, O Organics Kombucha do

10   not live up to Defendants’ express warranties.

11          80.     Plaintiff and the Class members were injured as a direct and proximate result of

12   Defendants’ breach because: (a) they would not have purchased O Organics Kombucha if they had

13   known the true facts; (b) they paid for O Organics Kombucha due to the mislabeling of the

14   products; (c) they would not have purchased O Organics Kombucha on the same terms if they had

15   known the true facts; (d) they paid a price premium for O Organics Kombucha due to Defendants’

16   false warranties and affirmations of fact; and (e) O Organics Kombucha did not have the

17   characteristics or qualities as promised.

18                                                 COUNT V

19                            Breach of Implied Warranty of Merchantability

20          81.     Plaintiff brings this claim individually and on behalf of the members of the

21   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

22   the members of the proposed California Subclass against Defendants.

23          82.     The Uniform Commercial Code § 2-314 provides that, unless excluded or modified,

24   a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is

25   a merchant with respect to goods of that kind. To be “merchantable,” goods must, inter alia, “run,

26   within the variations permitted by the agreement, of even kind, quality and quantity within each

27   unit and among all units involved,” “are adequately contained, packaged, and labeled as the

28
     CLASS ACTION COMPLAINT                                                                                20
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 22 of 27




 1   agreement may require,” and “conform to the promise or affirmations of fact made on the container

 2   or label if any.”

 3           83.     Defendants, through their acts and omissions set forth herein, in their sale,

 4   marketing, and promotion of O Organics Kombucha, impliedly warranted that (a) O Organics

 5   Kombucha was a non-alcoholic beverage that could be lawfully purchased and safely consumed by

 6   anyone at any time; and (b) that O Organics Kombucha was a low-sugar beverage.

 7           84.     Defendants were merchants with respect to the goods of this kind which were sold

 8   to Plaintiff and the Class, and there was in the sale to Plaintiff and other consumers an implied

 9   warranty that those goods were merchantable.

10           85.     However, Defendants breached that warranty implied in the contract for the sale of

11   O Organics Kombucha in that the products do not contain the “quality and quantity” of kombucha

12   beverages as impliedly warranted, and because O Organics Kombucha does not conform to the

13   promises made on their labels, as described herein.

14           86.     As a result of Defendants’ conduct, Plaintiff and the Class did not receive goods as

15   impliedly warranted by Defendants to be merchantable in that they did not conform to the promises

16   and affirmations made on the container or label of the goods, and because they could not be safely

17   or lawfully sold or consumed without disclosing O Organics Kombucha’s alcoholic content.

18           87.     Plaintiff and the Class members were injured as a direct and proximate result of

19   Defendants’ breach because: (a) they would not have purchased O Organics Kombucha if they had

20   known the true facts; (b) they paid for O Organics Kombucha due to Defendants’ implied

21   warranties; (c) they would not have purchased O Organics Kombucha on the same terms if they

22   had known the true facts; (d) they paid a price premium for O Organics Kombucha due to

23   Defendants’ implied warranties; and (e) O Organics Kombucha did not have the characteristics or

24   qualities as impliedly warranted.

25

26

27

28
     CLASS ACTION COMPLAINT                                                                              21
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 23 of 27




 1                                                COUNT VI

 2                                      Negligent Misrepresentation

 3          88.     Plaintiff bring this claim individually and on behalf of the members of the proposed

 4   Class against Defendants. Plaintiff also brings this claim individually and on behalf of the

 5   members of the proposed California Subclass against Defendants.

 6          89.     As discussed above, Defendants misrepresented that O Organics Kombucha was a

 7   non-alcoholic beverage and that O Organics Kombucha only had specified amounts of grams of

 8   sugar per serving, when, in fact, O Organics Kombucha is an alcoholic beverage and contains

 9   significantly more sugar (about 40 percent more) than advertised.

10          90.     At the time Defendants made these representations, Defendants knew or should

11   have known that these representations were false or made them without knowledge of their truth or

12   veracity.

13          91.     At an absolute minimum, Defendants negligently misrepresented and/or negligently

14   omitted material facts about O Organics Kombucha.

15          92.     The negligent misrepresentations and omissions made by Defendants, upon which

16   Plaintiff and Class members reasonably and justifiably relied, were intended to induce and actually

17   induced Plaintiffs and Class members to purchase O Organics Kombucha.

18          93.     Plaintiff and Class members would not have purchased O Organics Kombucha, or

19   would not have purchased the products on the same terms, if the true facts had been known.

20          94.     The negligent actions of Defendants caused damage to Plaintiff and Class members,

21   who are entitled to damages and other legal and equitable relief as a result.

22                                               COUNT VII

23                                                  Fraud

24          95.     Plaintiff brings this claim individually and on behalf of the members of the

25   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

26   the members of the proposed California Subclass against Defendants.

27

28
     CLASS ACTION COMPLAINT                                                                              22
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 24 of 27




 1          96.     As discussed above, Defendants provided Plaintiff and Class members with false or

 2   misleading material information and failed to disclose material facts about O Organics Kombucha,

 3   including but not limited to the fact that O Organics Kombucha was falsely marketed as a non-

 4   alcoholic beverage and did not contain the proper alcohol warnings, and that O Organics

 5   Kombucha misrepresents the amount of sugar in the products. These misrepresentations and

 6   omissions were made with knowledge of their falsehood.

 7          97.     The misrepresentations and omissions made by Defendants, upon which Plaintiff

 8   and Class members reasonably and justifiably relied, were intended and actually induced Plaintiff

 9   and Class members to purchase O Organics Kombucha.

10          98.     The fraudulent actions of Defendants caused damage to Plaintiff and Class

11   members, who are entitled to damages and other legal and equitable relief as a result.

12                                              COUNT VIII

13                                          Unjust Enrichment

14          99.     Plaintiff brings this claim individually and on behalf of the members of the

15   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

16   the members of the proposed California Subclass against Defendants.

17          100.    Plaintiff and members of the Class conferred benefits on Defendants by purchasing

18   O Organics Kombucha.

19          101.    Defendants have knowledge of such benefits.

20          102.    Defendants have been unjustly enriched in retaining the revenues derived from

21   Plaintiff and Class members’ purchases of O Organics Kombucha. Retention of those moneys

22   under these circumstances is unjust and inequitable because Defendants falsely and misleadingly

23   represented that O Organics Kombucha was a non-alcoholic beverage and did not include

24   appropriate alcohol warnings, and further misrepresented the amount of sugar in O Organics

25   Kombucha. These misrepresentations caused injuries to Plaintiff and members of the Class

26   because they would not have purchased O Organics Kombucha had the true facts been known.

27

28
     CLASS ACTION COMPLAINT                                                                              23
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 25 of 27




 1          103.    Because Defendants’ retention of the non-gratuitous benefits conferred on them by

 2   Plaintiff and members of the Class is unjust and inequitable, Defendants must pay restitution to

 3   Plaintiff and members of the Class for their unjust enrichment, as ordered by the Court.

 4                                         PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

 6   judgment against Defendants, as follows:

 7              a) For an order certifying the Class under Rule 23 of the Federal Rules of Civil

 8                  Procedure and naming Plaintiff as representative of the Class and Plaintiff’s

 9                  attorneys as Class Counsel to represent the Class members;

10              b) For an order certifying the California Subclass under Rule 23 of the Federal Rules

11                  of Civil Procedure and naming Plaintiff as representative of the California Subclass

12                  and Plaintiff’s attorneys as Class Counsel to represent the California Subclass

13                  members;

14              c) For an order declaring that Defendants’ conduct violates the statutes and laws

15                  referenced herein;

16              d) For an order finding in favor of Plaintiff, the Class, and the California Subclass, on

17                  all counts asserted herein;

18              e) For compensatory and punitive damages in amounts to be determined by the Court

19                  and/or jury;

20              f) For prejudgment interest on all amounts awarded;

21              g) For an order of restitution and all other forms of equitable monetary relief;

22              h) For injunctive relief as pleaded or as the Court may deem proper; and

23              i) For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

24                  expenses and costs of suit.

25                                   DEMAND FOR TRIAL BY JURY

26          Plaintiff demands a trial by jury of all issues so triable.

27

28
     CLASS ACTION COMPLAINT                                                                             24
         Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 26 of 27



     Dated: April 10, 2019              Respectfully submitted,
 1
                                        BURSOR & FISHER, P.A.
 2
                                        By:    /s/ Yeremey Krivoshey
 3                                               Yeremey Krivoshey
 4                                      L. Timothy Fisher (State Bar No. 191626)
                                        Yeremey Krivoshey (State Bar No. 295032)
 5                                      Frederick J. Klorczyk III (State Bar No. 320783)
                                        1990 North California Boulevard, Suite 940
 6                                      Walnut Creek, CA 94596
                                        Telephone: (925) 300-4455
 7                                      Facsimile: (925) 407-2700
                                        E-Mail: ltfisher@bursor.com
 8                                              ykrivoshey@bursor.com
                                                fklorczyk@bursor.com
 9

10                                      BURSOR & FISHER, P.A.
                                        Scott A. Bursor (State Bar No. 276006)
11                                      888 Seventh Avenue
                                        New York, NY 10019
12                                      Telephone: (212) 989-9112
                                        Facsimile: (212) 989-9163
13                                      E-Mail: scott@bursor.com
14                                      Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                25
          Case 3:19-cv-01945-JD Document 1 Filed 04/10/19 Page 27 of 27



 1               CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2
             I, Yeremey Krivoshey, declare as follows:
 3
             1.       I am counsel for Plaintiff, and I am a partner at Bursor & Fisher, P.A. I make this
 4
     declaration to the best of my knowledge, information, and belief of the facts stated herein.
 5
             2.       The complaint filed in this action is filed in the proper place for trial because
 6
     defendants O Organics LLC and Lucerne Foods, Inc., do substantial business in this District
 7
     including the sale of the products at issue in this case. Defendants are also headquartered in this
 8
     District.
 9
             I declare under the penalty of perjury under the laws of the State of California that the
10
     foregoing is true and correct, executed on April 10, 2019 at Walnut Creek, California.
11

12

13
                                                                         Yeremey Krivoshey
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     VENUE DECLARATION
